PD-0743-15 & PD-0744-15
                       PD-0743&0744-15                     COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                           Transmitted 6/17/2015 4:36:41 PM
                                                            Accepted 6/19/2015 12:15:08 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK
                         NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                         CODY BRIGHT
                              Appellant

                                 v.

                      THE STATE OF TEXAS
                             Appellee
________________________________________________________________

             FROM THE FIFTH COURT OF APPEALS
           CAUSE Nos. 05-13-00997-CR & 05-13-00998-CR

     ON APPEAL FROM THE 283RD JUDICIAL DISTRICT COURT
                  DALLAS COUNTY, TEXAS
           TRIAL COURT NOs. F12-23970 & F12-23977
          THE HONORABLE RICK MAGNIS PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW



                                      BRUCE ANTON
                                      State Bar No. 01274700
                                      ba@sualaw.com

      June 19, 2015                   SORRELS, UDASHEN & ANTON
                                      2311 Cedar Springs, Suite 250
                                      Dallas, Texas 75201
                                      (214) 468-8100 (office)
                                      (214) 468-8104 (fax)



                                 1
      COMES NOW, CODY BRIGHT, Appellant herein, and moves this court to

issue an extension of time to file his petition for discretionary review, and in

support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause nos. 05-13-00997-CR

and 05-13-00998-CR, affirming the conviction, was rendered on May 19, 2015.

                                             II.

      The number and style of the case in the District Court is No. F12-23970 and

F12-23977, State of Texas v. Cody Bright.

                                            III.

      Appellant was convicted of two charges of aggravated assault with a deadly

weapon.

                                            IV.

      The present deadline for filing the petition for discretionary review is June

18, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for writ of habeas corpus in Faryion Edward Wardrip
                    v. William Stephens, case no. 7:01-CV-0247-G in the United
                    States District Court for the Northern District of Texas,

             2.     Appellant’s Brief on Direct Appeal in Russell Donald Tindell,
                    II v. State of Texas, case no. 10-15-00016-CR in the Tenth
                    Court of Appeals of Texas,

             3.     Appellant's Supplemental Brief in Tommy Vincent Jetton v.
                    State of Texas, case no. 11-14-00264-CR in the Eleventh Court
                    of Appeals.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until July 18, 2015.


                                               RESPECTFULLY SUBMITTED,


                                                 /s/ BruceAnton
                                               BRUCE ANTON
                                               Texas State Bar No. 01274700

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs #250
                                               Dallas, Texas 75201
                                               (214) 468-8100
                                               (214) 468-8104 (fax)
                                               ba@sualaw.com

                                               ATTORNEY FOR APPELLANT




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 17th day of June, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4